Citation Nr: 0324771	
Decision Date: 09/24/03    Archive Date: 09/30/03	

DOCKET NO.  02-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

Active service from March 1986 to July 1995 has been 
documented.  Eighteen years of prior active service has been 
reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
VARO in St. Louis, which confirmed and continued a 
noncompensable disability evaluation for the veteran's 
internal hemorrhoids.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The Board observes that in 
its statement of the case dated in July 2002, the RO made a 
passing reference to the VCAA, but did not specifically 
inform the veteran of the evidence he could submit and the 
evidence that the VA would obtain.  This is required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the evidence that is of record reflects that at 
the time of an October 2000 examination of the rectum and 
anus, reference was made to "include results of all 
diagnostic and clinical tests conducted in the examination 
report."  The veteran's complaints included bleeding and 
signs of anemia at the time of the examination.  In 
subsequent statements of record, the veteran has continued to 
complain of problems that include bleeding.  However, the 
recent medical evidence does not include hemoglobin or 
hematocrit values.




Under the circumstances unique to this case, the Board finds 
that further development is in order and it is REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, and of the information or 
evidence that VA will obtain with respect 
to his claim for a compensable disability 
evaluation for his hemorrhoids.

2.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all medical care providers 
who have treated him for hemorrhoids 
since 2000.  After securing the necessary 
release authorization, the RO should 
obtain those records that have not been 
previously secured, especially any VA 
treatment records.

3.  The veteran should be accorded an 
examination by the appropriate specialist 
for the purpose of determining the 
current nature and extent of impairment 
attributable to his hemorrhoids.  All 
special studies and tests deemed 
necessary to thoroughly evaluate the 
service-connected hemorrhoids should be 
performed.  The examiner should provide a 
clear description of the symptomatology 
associated with the hemorrhoids, such as 
the number and size of any current 
hemorrhoids, whether any current 
hemorrhoids are thrombotic, whether there 
is excessive redundant tissue or 
fissures, and the frequency and severity 
of any associated bleeding.  Laboratory 
testing should be performed and 
hemoglobin and hematocrit values should 
be indicated and it should be stated 
whether the veteran is experiencing any 
symptoms such as weakness, fatigability, 
and so forth.  The complete rationale 
should be given for any opinion 
expressed.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this REMAND is to 
comply governing adjudicative procedures and to obtain 
further information.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




